Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 1 of 6



                            U N ITED STAT ES DISTR IC T CO UR T
                            SO U TH ER N D ISTR IC T O F FLO R IDA

                             casexo.l@ - e z% oDo
 UN ITED STATES OF A M ERICA

 V S.

 N ICK CA TY ,JR .,and
 A LA IN JEAN V ILLE,

               Defendants.



                                 CR IM IN AL CO V ER SH EET


        D id thism atteroriginate from a m atterpending in the CentralR egion ofthe U nited States
        Attorney's Office prior to August 9, 2013 (M ag. Judge Alicia Valle)?
                   Y es      x      No

 2.     D id thism atteroriginatefrom a m atterpending in the N orthel'n Region ofthe U nited States
        Attorney's Office prior to August 8, 2014 (M ag. Judge Shaniek M aynard)?
                   Yes       x      No


                                               Respectfully subm itted,

                                               A RIA N A FA JA RD O O RSHA N
                                               UN ITED STATES A TT RN EY


                                                        5

                                         BY:                              >
                                               EliS.Rubin          J
                                               A ssistantU nited StatesA ttorney
                                               CourtID N o.A 5502535
                                               99 N .E.4th Street
                                               M iam i,Florida 33132
                                               (305)961-9247
                                               Email:Eli.Rubin@usdoj.gov
   Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 2 of 6

AO 91(Rev.1l/l1) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

                United StatesofAmerica                     )
                            V.                             )
         N ICK CATY,JR .AND ALAIN JEANV ILLE               ) casexo.1#.% özs Upo
                                                           )
                                                           )
                                                           )
                                                           )

                                         C RIM IN A L CO M PLA INT
          1,the com plainantin thiscase,statethatthefollowing istrueto the bestofmy know ledgeand belief.
On oraboutthedatets)of JULY15THROUGHDECEMBER16,2019, inthecountyOf                           Miami-Dade                inthe
   Southern     Districtof      Florida     ,thedefendantts)violated:
         CodeSection                                           OffenseDescription
18 U.S.C.j 1704                        KeysorIocksstolenorreproduced
18 U.S.C.j 1708                        Theftorreceiptofstolenmailmattergenerally




          Thiscriminalcomplaintisbased on thesefacts'
                                                    .
SEE ATTACHED AFFIDAVIT.




          E
          D Continued on theattached sheet.


                                                                                    Complainant'
                                                                                               ssignature
                                                                   Jeremiah Moberg,PostalIns ector,U.S.PostalInspection Sewice
                                                                                     Printd nameand title

Swol'
    n to beforeme and signed in my presence.
                                                                                                       f

D ate:         12/17/2019
                                                                                       Jud '
                                                                                           ssignature

City andstate'
             .                                                                    Hon.John J.O'Sulli
                                                                                                   van
                                                                                     Printednameand title
Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 3 of 6
                                                                           /#-w/czB D3o

                                          A FFID AV IT

        1,Jerem iah M oberg,being duly sw orn,depose and state asfollow s:

                1 am a U .S.Postal Inspector with the U nited States Postal lnspection Service

 (C$USP1S''),currently assigned to theM iamiDivision'sHeadquartersExternalCrimesTeam. 1
 have been an lnspector for U SPIS since August20l5. M y responsibilities include investigating

 of robberies, burglaries, identity theft, and m ail theft. 1 have received training in crim inal

 investigation procedures and crim inallaw and have conducted num erous crim inalinvestigations

 involving mailtheft.

        2.     This aftidavit is being subm itted for the lim ited purpose of establishing probable

 causethatdefendantNICK CATY JR.(ûtCATY'')andALAIN JEANVILLE (ûCJEANVILLE''):
        a.     did steal,take,or abstractfrom or out ofany m ail,postoffice,or station thereof,

 letter box,m ailreceptacle,orany m ailroute or other authorized depository for m ailm atter,any

 letler,postalcard,package,bag,ormail,inviolationofl8U.S.C.jj1708and2,
                                                                     'and
        b.     did possess a key suited to any lock adopted by the PostO ffice Departm entorthe

 PostalService and in use on any of the m ails or bags thereof,or any key to any lock box,lock

 draw er,orother authorized receptacle for the depositor delivery ofm ailm atter,with the intent

 to unlaw fully orim properly use,steal,orotherw ise dispose of the sam e,orto cause the sam e to

 beunlawfully orimproperly used,sold,orotherwise disposed of,in violation of18 U.S.C.jj
 l704 and 2.

        A ccordingly,this affidavit does not contain a1lthe facts know n to m e concenzing this

 investigation. The facts contained in this affidavit are based on m y personalknow ledge and

 infonuation provided to m e by others,including otherlaw enforcem entofticers.
Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 4 of 6



                On M ay 24, 2019, Postal lnspectors received a call from a N orth M iam i Post

 O ffice supervisor w ho reported that a m aintenance em ployee at the W indw ood Condom initun

 Complex (ttW indwood'')located at16751NE 9th Avein North M iami,Florida,observed two
 individuals,on M ay 19,2019,leaving the m ailroom at the com plex and locking it w ith a key.

 Postallnspectors initiated an investigation into m ailtheftatthe com plex.

        4.     O n June 10,2019,U SPIS em ployees installed tw o surveillance cam eras in the

 m ailroom ofthe com plex.

               D uring the m onths of June, July, and A ugust, law enforcem ent review ed

 surveillance cam era footage from the com plex and identified atleasteightincidentsofm ailtheft.

 On tw o occasions, July 15 and A ugust 19, 2019, surveillance footage show s CA TY and

 JEAN V ILLE entering the m ailroom using what appears to be a U nited States Postal Service

 (USPS) master key. The master key opens mailboxes,mailrooms and certain entrances to
 residences and apartm entcom plexes. The m ailroom in which CA TY and JEA N V ILLE entered

 is only accessible by using a m aster key. In both instances,CA TY is observed rifling through

 the m ail from various m ailboxes and stealing various pieces of U .S. M ail w ith unknom l

 contents,w hile JEAN V ILLE staysoutside ofthe m ailroom and appearsto actas a lookout.

        6.     O n or about Septem ber 16, 2019, Postal Inspectors learned of another nearby

 apartmentcomplex,Center CourtApartments (Ctcenter Cou14''),located at 14797 NE 18th
 Avenue in N orth M iam i,Florida,potentially being victim ized by m ailthieves. CenterCourthas

 fourbuildings,each with its ow n m ailroom . O n O ctober 18,2019,a cam era w as installed in one

 ofthe m ailroom s.




                                                2
Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 5 of 6



                Surveillance footage from October 21, 22, 23, and 24, 2019, show s CA TY

 entering the m ailroom ,looking through the m ail from various m ailboxes,and stealing various

 piecesofU .S.M ailw ith unknow n contents.

        8.      On D ecem ber 16,2019,PostalInspectors and officers ofthe N orth M iam iBeach

 Police Department (NM BPD) and North Miami Police Department (NM PD) conducted a
 surveillance operation at the Center Courtto apprehend the m ailthieves. A cancera had been

 installed in a second m ailroom atCenter Court.

        9.      A tapproxim ately 6:40 p.m .,CA TY and JEA N V ILLE approached the apartm ent

 com plex and entered at leasttw o m ailroom s. For each m ailroom ,JEAN V ILLE used the key to

 open the doorw hile CA TY entered to retrieve the m ail. The m ailroom s are only accessible by

 using the m asterkey. JEAN V ILLE stood outside the m ailroom apparently as a look out.

                At approxim ately 7:20 p.m ., CA TY and JEAN V ILLE attem pted to exit the

 apartm entcom plex in a w hite N issan M axim a. N M PD officers turned on their sirensand pulled

 over the vehicle. O fticers instnlcted CA TY and JEAN V ILLE to exit their vehicle. The tw o

 initially failed to com ply butw ere subsequently detained outside the vehicle.

        11.     A fterthe defendants had been detained,a N M PD officer found the m asterkey on

 the ground beside the vehicle,w here CA TY 'S foot had been,in plain view . Law enforcem ent

 contirm ed itwas the m aster key used to open the m ailroom s based on its sim ilarity to a genuine

 m asterkey. W ithin the vehicle,beside the frontpassengerseat,in plain view ,w ere fouritem sof

 m ailaddressed to CenterCourtresidents.

        12.     Based on the above facts,1 subm it that there is probable cause to believe that

 A LA IN JEAN VILLE and N ICK CA TY JR .did know ingly steal,take,and abstractany letlerand

 m ailand an article and thing contained therein from and out ofm ailboxesand did possess a key

                                                 3
Case 1:19-cr-20858-KMM Document 1 Entered on FLSD Docket 12/18/2019 Page 6 of 6



 suited to an authorized receptacle for the deposit or delivery of m ailm atter w ith the intent to

 unlaw fully or im properly use,steal,orotherw ise dispose ofthe sam e,or to cause the sam e to be

 unlaw fully or im properly used,sold,or otherw ise disposed of,in violation of Title 18,U nited

 StatesCode,Sections1704(keysorlocksstolen orreproduced),1708 (mailtheft),and 2(aiding
 andabetting),


 FU RTH ER Y O UR A FFIA N T SA YETH N A U GH T.




                                                    JEREM IA H M O BERG
                                                    POSTA L IN SPECTOR
                                                    U .S.PO STA L IN SPECTION SER VICE




 Sw orn to and subscribed before m e this



  I7 dayoroecember2019.

                            ?


 H ON OR A LE J HN J.O 'SU LLIV A N
 UN ITED S A TES M A GISTRA TE JU D G E



                                                4
